Case 1:19-cv-00218-MAC-KFG Document 23 Filed 09/17/20 Page 1 of 2 PageID #: 90




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 DANIEL THOMASON SMITH,                           §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-218
                                                  §
 UNITED STATES OF AMERICA, et al.,                §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Daniel Thomason Smith, a prisoner confined at the Federal Correctional

 Institution in Beaumont, Texas, proceeding pro se and in forma pauperis, brought this civil action

 pursuant to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

 and the Federal Tort Claims Act (FTCA) against the United States of America, Warden Dallas B.

 Jones, and the Director of the Bureau of Prisons.

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends granting the government’s motion to dismiss the FTCA claims.

          The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.
Case 1:19-cv-00218-MAC-KFG Document 23 Filed 09/17/20 Page 2 of 2 PageID #: 91




                                           ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge (21) is ADOPTED. The government’s motion to

 dismiss the FTCA claims (#18) is GRANTED, and all claims against the United States of America

 raised in this action are DISMISSED.

         SIGNED at Beaumont, Texas, this 17th day of September, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
